Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 1-25 are allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A communication device, comprising a wireless interface (24) including a transceiver unit (26), and a controller (28) configured to control the transceiver unit when applying a first protocol which is a Bluetooth Low Energy ("BLE") protocol and a second protocol which is suitable for exchanging both audio data and non-audio data; wherein the controller is further configured to: apply a first control configuration while the transceiver unit is not used for audio data reception and/or transmission of audio data via the second protocol, and apply a second control configuration while the transceiver unit is used for audio data reception and/or transmission of audio data via the second protocol, wherein in the second control configuration duration of BLE connection events is limited to a maximum duration shorter than the maximum duration of BLE connection events in the first control configuration.”
 	Examiner has found prior art in the same field of endeavor in Pope (US 2016/0249356 A1).  
 	Pope teaches a system for enabling concurrent proprietary audio and Bluetooth low energy using an enhanced link layer, where Following each BLE connection event, an enhanced link layer clocks a remaining duration of the current idle time period. Requests provided to the enhanced link layer include time slot information for the proprietary audio bursts. The enhanced link layer determines, based on the time slot information, whether each requested burst can be completed during the remaining duration of the current idle time period, appropriately linking payload information of each packet with the BLE control data stack or with a proprietary audio stack. 
The system of Pope does not teach “…a controller (28) configured to control the transceiver unit when applying a first protocol which is a Bluetooth Low Energy ("BLE") protocol and a second protocol which is suitable for exchanging both audio data and non-audio data; wherein the controller is further configured to: apply a first control configuration while the transceiver unit is not used for audio data reception and/or transmission of audio data via the second protocol, and apply a second control configuration while the transceiver unit is used for audio data reception and/or transmission of audio data via the second protocol, wherein in the second control configuration duration of BLE connection events is limited to a maximum duration shorter than the maximum duration of BLE connection events in the first control configuration.” (see abstract, par. 0019 and fig. 1). 
. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/David Bilodeau/
Primary Examiner, Art Unit 2648